DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARIO CHOROT,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2926

                          [February 5, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 11-013639 CF10A.

  Mario Chorot, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

    Affirmed. See Shepard v. State, 259 So. 3d 701, 706-07 (Fla. 2018).

DAMOORGIAN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.